DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Election Restriction
Applicant’s election without traverse of Group I, including claim(s) 1-13, filed on February 24, 2021 is acknowledged.  
Claim(s) 1-20 are pending in the instant application.
Claim(s) 14-20 are withdrawn from consideration due to being directed to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 11, 2019.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 13 are objected to because of the following informalities:  
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1.	Claim(s) 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites an element “configured” to perform a function. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the reflector unit is “configured to operate on a vehicle” and the mask is “configured to operate,” here the prior art is only required to teach structure capable of performing the function as claimed.
	Claim 7 recites an element “configured” to perform a function. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a 
Claim 13 recites the limitation "the first color" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of expediting prosecution, Examiner suggests modifying “the first color” to – a first color – based upon the disclosure of the instant application.
Claim 13 is indefinite as it is not clear if the newly defined “a second color filter” is one and the same as the previously defined “a second color filter” (as recited originally in previous claim 12) or a new and distinct second color filter.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “a second color filter” of dependent claim 13 is intended to actually recite -- the second color filter --.
Claim(s) 2-6, 8-13 are rejected as depending on independent Claim(s) 1, 7.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 3-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being obvious over Tsai et al., (U.S. Pub. No. 2013/0242061 A1) in view of Timoneda et al., (U.S. Pub. No. 2018/0093613 A1).
Regarding Claim 1, Tsai et al., teaches a reflector unit comprising: a first reflector (16, “a first mirror,” ¶ [0016]-¶ [0018], see at least Figs. 1-2) having a first color (L1, “first light beam”); a second reflector (17, “a second mirror”) having a second color (L2, “second light beam”) (additionally, it should be noted that claim 1 does not preclude the first color from being the same as the second color); and a mask (15, “shutter control device”), wherein a first portion (113, “first shutter”) of the mask at least partially covers the first reflector (16) and a second portion (114, “second shutter”) of the mask at least partially covers the second reflector (17), and wherein the mask (15) is configured to operate in one of a first state or a second state (“the shutter control device 15 controls the first shutter 113 and second shutter 114, and only one of the first shutter 113 and the second shutter 114 is turned on at one time,” ¶ [0016]), the first state comprising the first portion of the mask being non-transmissive and the second portion of the mask being transmissive (via the mechanical shuttering, ¶ [0024]), and the second state comprising the second portion of the mask being non-transmissive and the first portion is turned on at one time,” ¶ [0016]; hence when one is on, the other one is off).
Tsai et al., is silent regarding the reflective unit being configured to operate in one of the first state or the second state based at least in part, on a direction of travel of a vehicle.  
In the same field of endeavor, Timoneda et al., teaches a reflective unit (internal unit reflective unit of camera, 1, ¶ [0045]) being configured to operate in one of the first state or the second state based at least in part, on a direction of travel of a vehicle (“the system further comprises a controller with image processor to modify the image received by the cameras (1, 3), adding when it is necessary the overlays on the images from both the cameras (1, 3), and in order to modify the image to be displayed by the display (2) according to the direction of the movement: if forward, the image from the first camera (1) is displayed; if rearward, the image from the parking camera (3) is displayed,” ¶ [0045]) in order to provide a drive support system which allows the driver judge about the distance to other nearby vehicles or rear objects in a more intuitive, accurate and comfortable way in forward and rearward driving maneuvers (¶ [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the application of the camera, as disclosed by Timoneda et al., in the device of Tsai et al., in order to provide a drive support system which allows the driver judge about the distance to other nearby 
Regarding Claim 3, Tsai et al., teaches the reflector unit of claim 1, wherein the mask comprises a mechanical shutter (15, “shutter control device”).
Regarding Claim 4, Tsai et al., as modified by Timoneda et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above). Tsai et al., as modified by Timoneda et al., fails to teach the first and second colors comprise one or more of white, amber, or red, and wherein the first color differs from the second color.
However, Examiner takes official notice that employing a vehicular device with the first and second colors comprise one or more of white, amber, or red, and wherein the first color differs from the second color is standard in automobile production and employing such lighting scheme is well-known in the art of automobile lighting.  For example, in one arrangement, the lighting of Tsai et al., as modified by Timoneda et al., may include easily include white and red.  This simple modification is predictable to one of ordinary skill in the art and is expected to produce predictable results thereof.
Therefore, Examiner reasonably contemplates it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the automobile lighting therewithin in the device of Tsai et al., as modified by Timoneda et al., in order to improve functionality of vehicular lighting and maintain basic standards employed commonly throughout production.
Regarding Claim 5, Tsai et al., as modified by Timoneda et al., teaches the reflector unit of claim 4, wherein the reflector unit is on a first end of the vehicle, and wherein the mask operates in the second state while a direction of travel of the vehicle 
Motivation to combine would be the same as stated above in Claim 1.  
Regarding Claim 7, Tsai et al., teaches a reflector unit comprising: a surface comprising a first portion (16, “a first mirror,” ¶ [0016]-¶ [0018], see at least Figs. 1-2)  and a second portion (L1, “first light beam”); and a mask (15, “shutter control device”) configured to operate in one of a first state or a second state (“the shutter control device 15 controls the first shutter 113 and second shutter 114, and only one of the first shutter 113 and the second shutter 114 is turned on at one time,” ¶ [0016]), wherein the mask (15),>e21 Z019-2951US Lee&Hayeswhen in the first state, allows light incident on the mask (15) to reach the first portion (16) of the surface and block the light from the second portion (17),  and when in the second state, allows the light to pass reach the first portion (16) of the surface and block light from the second portion (17) (via: “only one of the first shutter 113 and the second shutter 114 is turned on at one time,” ¶ [0016]; hence when one is on, the other one is off).  
Regarding Claim 9, Tsai et al., teaches the reflector unit of claim 7, wherein the mask comprises a mechanical shutter (15, “shutter control device”).
Regarding Claim 10, Tsai et al., teaches the reflector unit of claim 7, wherein the surface comprises a reflector (16, 17).  
3	Claim(s) 2, 8 are rejected under 35 U.S.C. 103 as being obvious over Tsai et al., (U.S. Pub. No. 2013/0242061 A1) in view of Timoneda et al., (U.S. Pub. No. 2018/0093613 A1) in further view of Ma (U.S. Pub. No. 2015/0002781 A1).
Regarding Claim(s) 2, 8, Tsai et al., as modified by Timoneda et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsai et al., as modified by Timoneda et al., is silent regarding the mask being a bi-stable LCD. 
In the same field of endeavor, Ma teaches a display that employs a bistable liquid crystal light shutter (¶ [0058]) in order to improve controllability of shutters during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of mask, as disclosed by Ma, in the device of Tsai et al., as modified by Timoneda et al., in order to improve controllability of shutters during operation. 
Furthermore, one of ordinary skill in the art would have been led to using a bi-stable LCD mask as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
4.	Claim(s) 6, 11 are rejected under 35 U.S.C. 103 as being obvious over Tsai et al., (U.S. Pub. No. 2013/0242061 A1) in view of Timoneda et al., (U.S. Pub. No. 2018/0093613 A1) in further view of Lee et al., (U.S. Pub. No. 2015/0078033 A1).
Regarding Claim 6, Tsai et al., as modified by Timoneda et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsai et al., as modified by Timoneda et al., is silent regarding the first reflector being interleaved with the second reflector.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of reflector configuration, as disclosed by Lee et al., in the device of Tsai et al., as modified by Timoneda et al., in order to improve overall light output yield during operation of the device.
Regarding Claim 11, Tsai et al., as modified by Timoneda et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsai et al., as modified by Timoneda et al., is silent regarding the first portion and the second portion of the reflector being arranged with respect to one another in a checkerboard pattern.
In the same field of endeavor, Lee et al., teaches a display that employs a first portion and a second portion of a reflector (714) being arranged with respect to one another in a checkerboard pattern (checkered pattern, Fig. 9) in order to improve overall light output yield during operation of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the reflector configuration, as disclosed by Lee et al., in the device of Tsai et al., as modified by Timoneda et al., in order to improve overall light output yield during operation of the device.

Regarding Claim 12, Tsai et al., as modified by Timoneda et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsai et al., as modified by Timoneda et al., is silent regarding a first color filter located between the mask and the first portion of the surface; and a second color filter located between the mask and the second portion of the surface.  
In the same field of endeavor, Takoo et al., teaches a display that employs vehicle that employs a first color filter and a second color filter (¶ [0058]) in order to improve the functionality of the device of Tsai-Timoneda by employing specific color filters most suitable for driving signals.  It should be noted that the superimposition of Tsai-Timoneda in tandem with Takoo et al., results in a configuration where the added filter of Takoo et al., will be essentially positioned between the mask and the reflective surfaces thereof.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of mask, as disclosed by Takoo et al., in the device of Tsai et al., as modified by Timoneda et al., in order to improve the functionality of the device by employing specific color filters most suitable for driving signals.
Furthermore, one of ordinary skill in the art would have been led to using a specific color filters as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 13, Tsai et al., as modified by Timoneda et al., teaches teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsai et al., as modified by Timoneda et al., is silent regarding a second color filter configured to transmit light of a second color travelling to/from the second portion of the surface, wherein the first color is red and the second color is white.
In the same field of endeavor, Takoo et al., teaches a display that employs vehicle that employs a first color filter that is red (Pixr, ¶ [0058]) and a second color filter that is white (Pixw) in order to improve the functionality of the device of Tsai-Timoneda by employing specific color filters most suitable for driving signals.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of mask, as disclosed by Takoo et al., in the device of Tsai et al., as modified by Timoneda et al., in order to improve the functionality of the device by employing specific color filters most suitable for driving signals.
Furthermore, one of ordinary skill in the art would have been led to using a specific color filters as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0049645 A1 to Wright et al., teaches a vehicular color RGGB camera lighting with overlays of white light.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875